         Case 1:21-cr-00237-RDM Document 16 Filed 04/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 1:21-CR-00237-RDM
                                             :
JONATHANPETER ALLEN KLEIN                    :
                                             :
and                                          :
                                             :
MATTHEW LELAND KLEIN,                        :
                                             :
                       Defendants.           :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for defendants Jonathanpeter Allen Klein and Matthew Leland

Klein have reached an agreement as to the proposed protective order. Therefore, the United States

is authorized to represent to the Court that the defendants do not oppose this motion or the entry

of the attached protective order.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:     /s/ Christopher K. Veatch
                                             CHRISTOPHER K. VEATCH
                                             IL Bar No. 6276097 (Detailee)
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (312) 886-3389
                                             christopher.veatch@usdoj.gov
